The opinion of the court was delivered by
Ross, J.
The only question raised by the motion in arrest is, whether the property stolen is described with sufficient definiteness in the indictment. We think the description is sufficiently definite. Persons of common apprehension of the meaning and use of language, understand that by “ a feather bed,” is meant a single article, composed of a quantity of feathers enclosed in a bed tick. It is as much a single article as very many things which are composed of different materials, but which have a definite use. To ordinary people, no more definite idea of the property stolen would have been conveyed, if the pleader had been to the trouble of stating the exact number, color, and kind of feathers, and the exact number, length, size, and material of the threads in the tick. We do not think the description is open to the charge of being a “lumping description ” of the property stolen; nor, that the respondent labored under any inconvenience in preparing his defence, from an inability to understand from the description the precise thing, the stealing of which he was charged with.
The judgment of this court is, that there was no error in the proceedings of the county court, and that the respondent takes nothing by his exceptions.